UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2054



KOKOU MAGBEDE TOUGNON,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-263-499)


Submitted:   April 27, 2005                 Decided:   May 12, 2005


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Peter D. Keisler, Assistant Attorney
General, James A. Hunolt, Senior Litigation Counsel, Julia A.
Jones, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kokou Magbede Tougnon, a native and citizen of Togo,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming without opinion the Immigration Judge’s

(IJ) denial of his applications for asylum, withholding of removal,

and protection under the Convention Against Torture.

           To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”    INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).   We have reviewed the evidence of record and

conclude that Tougnon fails to show that the evidence compels a

contrary result.    Having failed to qualify for asylum, Tougnon

cannot meet the higher standard to qualify for withholding of

removal.   Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

           We also uphold the IJ’s finding that Tougnon failed to

establish eligibility for protection under the Convention Against

Torture.   See 8 C.F.R. § 1208.16(c)(2) (2004).   Finally, we reject

Tougnon’s claim that he was denied due process by the Board’s use

of its summary affirmance procedure to affirm the decision of the

IJ.   See Blanco de Belbruno v. Ashcroft, 362 F.3d 272, 280-83 (4th

Cir. 2004).




                               - 2 -
          Accordingly, we grant leave to proceed on appeal in forma

pauperis and deny the petition for review.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                  PETITION DENIED




                              - 3 -